         THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                      CENTRAL DIVISION

****************************************************

UNITED STATES OF AMERICA,    )  Case No. 2:16CR403 DS
                             )
                             )
           vs.               )  MEMORANDUM DECISION
                             )        AND ORDER
KEMP & ASSOCIATES, INC. AND  )
DANIEL J. MANNIX             )
                             )
                 Defendants. )
                             )
****************************************************

       In this motion to reconsider, the United States of America asks the court to readdress

whether the Rule of Reason or the Per Se approach should apply in the present case. In light of

guidance given by the Tenth Circuit, and with the benefit of full briefing, the court grants this

motion and finds that the Per Se approach should apply in this case.

                                       I. BACKGROUND

       This case began on August 17, 2016 when the United States of America indicted Kemp &

Associates, a Utah Corporation, and Daniel J. Mannix, Chief Operating Officer of Kemp

(Collectively “Defendants”) on one count of violating § 1 of the Sherman Act. Indictment, 3.

The indictment accused Defendants of seeking to suppress and eliminate competition by agreeing

to allocate customers of Heir Location Services sold in the United States. Id. On June 21, 2017,

the parties appeared before Judge Sam to argue several motions, including a motion to order that

the case be subject to the Rule of Reason, and a motion Dismiss the Indictment. Upon

completion of oral testimony on the matter, Judge Sam ruled from the bench that the case should

be subject to the Rule of Reason and not the Per Se approach, while the Motion to Dismiss was
taken under advisement. On August 28, 2017, Judge Sam issued a written order that the

Indictment be dismissed as barred by the statute of limitations. Memorandum Decision and

Order, 2:16CR403 DS (Utah, 2017). Following Judge Sam’s decision, the United States

appealed to the Tenth Circuit Court of Appeals on September 26, 2017. On October 31, 2018,

the Tenth Circuit issued a decision reversing the district court regarding the statute of limitations

issue, and ruling that while it did not have statutory authority to overturn the district court’s

decision regarding application of the Rule of Reason, it would encourage the court to reconsider

its decision with the advantage of more complete briefing on the matter. United States v. Kemp

& Assocs., Inc., 907 F.3d 1264, 1278 (10th Cir. 2018). On December 14, 2018, the United States

filed a Motion to Reconsider whether the Rule of Reason or the Per Se approach should apply in

the case.

                                           II. ANALYSIS

       A. Overview

       The United States asks the court to reconsider whether the Rule of Reason or the Per Se

approach should apply in the present case. Although the Sherman Act could be read more

broadly, the Supreme Court has consistently ruled that it outlaws only unreasonable restraints of

trade. Leegin Creative Leather Prods., Inc. v. PSKS, Inc., 551 U.S. 877, 885 (2007). In

determining whether a particular restraint is unreasonable, courts generally apply the “Rule of

Reason.” Kemp, 907 F.3d at 1272. In applying the Rule of Reason, the factfinder weighs all

attendant circumstances of a case, and then decides whether the practice imposes an unreasonable

restraint on competition. Continental T.V., Inc. v. GTE Sylvania Inc., 433 U.S. 36, 49 (1977).

Thus, under the Rule of Reason, a defendant can introduce evidence of the challenged restraint’s


                                                   2
positive effects on competition, and if the good outweighs the bad, a court can find that the

practice does not violate the Sherman Act.

       However, an exception to the Rule of Reason exists for “agreements or practices which

because of their pernicious effect on competition and lack of any redeeming virtue are

conclusively presumed to be unreasonable and therefore illegal without elaborate inquiry as to

the precise harm they have caused or the business excuse for their use.” Northern Pac. Ry. Co. v.

United States, 356 U.S. 1, 5 (1958). Under this exception, called the “Per Se” approach, the

government prevails merely by proving the existence of a prohibited arrangement. Id. If the

government can prove that such an agreement exists, then the analysis ends without inquiry into

the possible economic benefits the agreement could bring. In re Cox Enters., Inc., 871 F.3d

1093, 1097 (10th Cir. 2017). This provides an evidentiary shortcut through the Rule of Reason’s

minutiae; in such cases, the Per Se approach is justified based on efficiency. Arizona v.

Maricopa Cty. Med. Soc’y., 457 U.S. 332, 344 (1982).

   Because the Per Se approach creates such an uphill battle for defendants, its application is

limited solely to agreements that are “so plainly anticompetitive that no elaborate study of the

industry is needed to establish illegality.” Texaco Inc. v. Dagher, 547 U.S. 1, 5 (2006). Thus,

“[i]t is only after considerable experience with certain business relationships that courts classify

them as per se violations of the Sherman Act.” United States v. Topco, Inc., 405 U.S. 596, 607-

08 (1972) (emphasis added). This requires that the court have experience with the particular

practice being challenged, and need not have experience within the specific industry in which the

allegedly unlawful practice was used. Maricopa Cty. Med. Soc’y, 457 U.S. at 351. The Per Se

approach need not be “justified” for every industry that has not been subject to significant


                                                  3
antitrust litigation. Id. However, when special circumstances so dictate, the Per Se approach

may be rendered inapplicable where it would otherwise apply but for those special

circumstances. This order will analyze (1) whether the agreement is one to which the Per Se

approach normally applies, and (2) if so, whether any special circumstances exist that could

render it inapplicable. See, Nat'l Collegiate Athletic Ass'n v. Bd. of Regents of Univ. of

Oklahoma, 468 U.S. 85, 103 (1984).

       B.      Authority over the Motion to Reconsider

       This Court has authority over the United States’ motion for reconsideration. A motion

for reconsideration should be granted only to correct errors of law, or to present newly discovered

evidence. Phelps v. Hamilton, 122 F. 3d 1309, 1324 (10th Cir. 1997). A motion for

reconsideration should not be granted merely to give the moving party a second bite at the apple.

Mantle Ranches, Inc. v. U.S. Park Service, 950 F. Supp. 299, 300 (D. Colo. 1997). Furthermore,

such motions are granted or denied at the discretion of the district court judge as every order

short of a final judgement is subject to reopening at their discretion. Price v. Philpot, 420 F.3d

1158, 1167-68 (10th Cir. 2005). The application of the Rule of Reason or the Per Se rule is a

question of law. In re Sulfuric Acid Antitrust Litigation, 703 F.3d 1004, 1008 (7th Cir. 2012).

       Since motions for reconsideration can be granted to correct errors of law, and since the

application of the Rule of Reason or the Per Se rule is a question of law, this Court has the

authority to grant the motion now before it.

       C.      Whether the “Guidelines” is an Agreement Subject to the Per Se Approach

       The court finds that the agreement in question, known as the “Guidelines,” is a horizontal

customer allocation agreement, and thus subject to the Per Se approach. Horizontal customer


                                                  4
allocation agreements are normally subject to the Per Se approach. United States v. Kemp &

Assocs., Inc., 907 F.3d 1264, 1273 (10th Cir. 2018). To prove that such an agreement exists, a

plaintiff must show: (1) An agreement between competitors (2) at the same level of the market

structure (3) to allocate territories (4) in order to minimize competition. United States v. Topco

Assocs., 405 U.S. 596, 608 (1972). Allocation of territories includes agreements to allocate or

divide customers between competitors within the same horizontal market. United States v.

Suntar Roofing, Inc., 897 F.2d 469, 473 (10th Cir. 1990). Such agreements constitute per se

violations of the Sherman Act except in rare circumstances in which cases their legality should be

determined applying the Rule of Reason. See, e.g., Nat'l Collegiate Athletic Ass'n v. Bd. of

Regents of Univ. of Oklahoma, 468 U.S. 85, 103 (1984). In determining whether a specific

arrangement qualifies as a customer allocation agreement, it is immaterial whether the agreement

applies to new or existing customers. Palmer v. BRG of Georgia, Inc., 498 U.S. 46, 49-50

(1990). Furthermore, in making this determination, it does not matter that the alleged agreement

would only affect a small number of customers. Such agreements are still subject to the Per Se

approach. United States v. Reicher, 983 F.2d 168, 170 (10th Cir. 1992).

       In analyzing whether the agreement in the present case meets the definition of a

horizontal customer allocation agreement, it is undisputed that an agreement existed between

Defendants and Blake & Blake, a competing heir location firm. It is also clear that Defendants

and Blake & Blake performed virtually the exact same functions on behalf of clients, namely

those associated with the heir location industry at large such as trips to courts to search filings of

estates, genealogical work to identify the correct heirs, and location of the heirs themselves.

From the symmetry of activities, it is clear that these two competitors operated at the same level


                                                  5
of the heir location market.

       Furthermore, by seeking to divide new customers between the two competitors, the

“Guidelines” almost certainly sought to allocate territories and minimize competition. As stated

in Palmer, it is irrelevant that the customer allocation agreement only affected new customers;

agreements to allocate only new customers are as subject to the Per Se approach as any other

horizontal customer allocation agreement. Moreover, the fact that the “Guidelines” affected a

small percentage of Defendant’s total client base is also irrelevant. Like in Riecher, where the

attempt to rig a single bid was ruled to be a per se violation of § 1 of the Sherman Act, even

though only an estimated 3-5% of Defendant’s work implicated the “Guidelines” such will also

be a violation if found to be a customer allocation agreement.

       Finally, the agreement between the parties almost certainly sought to minimize

competition. By agreeing that the first firm to contact a potential heir would be the only firm to

offer a price, and that said firm would share a portion of the fee eventually collected with all

others subject to the agreement, defendants’ effort to reduce competition is clear. This

arrangement allowed the heir location service that first contacted a potential client to offer that

client whatever price they chose, while being unrestrained by the natural check that the thought

of competition places on business. Such an agreement is a clear attempt to minimize competition.

There certainly may have been other additional reasons for entering into the agreement, as laid

out by Defendants; but as laid out in Kemp, if the Per Se approach applies, there is no need to

weigh the benefits that could come from such an agreement. Thus, the agreement in the present

case is a horizontal customer allocation agreement, and therefore subject to the Per Se approach.




                                                  6
       D.      Whether Any Special Circumstances Could Render the Per Se Rule

               Inapplicable

       Certain factors can negate application of the Per Se approach when it would be otherwise

applicable. See, Nat'l Collegiate Athletic Ass'n, 468 U.S. at 103. This court must analyze

whether any of these factors apply to the present case.

       One such way of avoiding the Per Se approach is to show that while the parties would

otherwise be competitors, the allegedly breaching action is part of a joint venture and such

actions are not subject to the Per Se rule. Texaco, 587 U.S. at 6. In Texaco, two large oil

corporations who were normally competitors, jointly formed a separate entity which they used to

refine and sell gasoline across the Western United States. Id. at 1. The joint venture entity sold

gasoline to service station owners of these two oil corporations at a fixed price; the service

station owners brought suit claiming that such constituted a violation of the Sherman Act. Id.

The court disagreed, clarifying that behavior that would constitute per se violations of the

Sherman Act if it occurred between competitors does not impute automatic per se liability to

companies that form a joint venture because such companies are not competing. Id. at 6. The

legality of such agreement should instead be judged by the Rule of Reason. Id.

       Another reason for negating application of the Per Se approach cited by Defendants

comes where the existence of the product depends on such an agreement, and in such cases the

legality of these agreements should be determined applying the Rule of Reason. Nat'l Collegiate

Athletic Ass'n v. Bd. of Regents of Univ. of Oklahoma, 468 U.S. 85, 103 (1984) (hereinafter

“NCAA”). In NCAA, the NCAA, worried about the effect that broadcasting college football

games on live television would have on game attendance, instituted a plan wherein it limited the


                                                  7
number of games that could be broadcast each week and by any one team. Id. at 85. The

member institutions challenged this plan claiming it was a per se violation of the Sherman Act.

However, the court refrained from application of the Per Se approach recognizing a small

exception for when the viability of the product depends on anticompetitive restraint and that such

situations should be evaluated using the Rule of Reason. Id. at 103.

       In comparing the present case to the standard announced in Texaco, it is clear that no such

joint venture existed between Defendants and Blake & Blake. Unlike in Texaco where the

defendants formed a separate entity to carry out the activities of the joint venture, there is no

evidence that such an entity was formed between Defendants and others working in the heir

location industry. Furthermore, unlike in Texaco where the Defendants pooled their resources to

form the new entity, there is no evidence that such occurred in the present case. Finally, in

Texaco, the Defendants, as co-owners of the joint venture entity shared the risk of loss and the

opportunity to profit. The present case is again dissimilar; while the fees paid by the first heir

location company to competitors who also contacted the same heir may represent some sort of

opportunity to profit shared by all parties, it is far from the structure of the agreement anticipated

by the court in Texaco. In Texaco, the profits or losses resulted from the efforts of the co-owned

joint venture; if the venture succeeded all parties would profit and if it failed they would all lose.

This does not appear to be the arrangement of the present case wherein a fee was paid to other

competitors who also contacted a certain heir as incentive not to compete. Such an arrangement

does not meet the court’s definition in Texaco. Therefore, the court finds that Defendants and

their co-conspirators did not form a joint venture, and thus no such defense negates the

application of the Per Se approach.


                                                  8
       Any argument that, like in NCAA, the viability of the heir location industry depends upon

some sort of anticompetitive restraint is also unpersuasive. Both Defendants and their co-

conspirators existed prior to the agreement, and such services continue to exist today. Moreover,

unlike in NCAA where the plaintiffs were member institutions that made up a league with defined

rules and procedures, such is not the case in most industries, presumably including the national

heir location service market. Thus, no such special circumstances existed that would hinder the

court from applying the Per Se approach to the customer allocation agreement in the present case.

       E.      Reasons Given Originally by the District Court

       This court originally cited three reasons for applying the Rule of Reason, namely the fact

that the agreement (1) was structured in an unusual way in that it only applied to new customers,

(2) affected only a small number of customers, those who were contacted by more than one heir

location service and (3) occurred in an obscure industry with an unusual manner of operation.

       Although all three of these reasons have been addressed at other points herein, in

summary, the decision handed down by the Supreme Court and the Tenth Circuit make it clear

that these reasons should not keep this court from now ruling that the Per Se approach applies to

the present case. As stated in Palmer, when determining whether a specific arrangement

qualifies as a customer allocation agreement, it is immaterial whether the agreement applies to

new or existing customers. Palmer v. BRG of Georgia, Inc., 498 U.S. 46, 49-50 (1990).

Furthermore, as the court in Reicher ruled, it does not matter that the alleged agreement would

only affect a small number of customers, and such agreements are still subject to the Per Se

approach. 983 F.2d 168, 170 (10th Cir. 1992). Finally, as clarified in Maricopa, while the heir

location service is undoubtedly a niche industry unfamiliar to this court, it is experience with the


                                                 9
types of agreement at issue, not the industry in which it appears that determines whether

application of the Per Se approach is applicable. 457 U.S. at 351. Based on the clarification

gained through the benefit of full briefing on the issues, it is clear that the reasons originally

proffered by this Court should not negate application of the Per Se approach.

                                            III. CONCLUSION

        Based on the above analysis, the court finds that the Per Se approach should apply to the

present case. The “Guidelines” constitute a horizontal customer allocation agreement, a type of

agreement that normally is subject to the Per Se approach. Furthermore, none of the “special

circumstances” that courts have found as reasons to not apply the Per Se approach are present in

this case. Finally, with the benefit of full briefing it is clear that the reasons originally proffered

should not negate application of the Per Se approach. For the foregoing reasons, The United

States’ Motion for Reconsideration is granted.



                SO ORDERED.



                DATED this 20th day of February, 2019.




                                BY THE COURT: ___________________________

                                                        DAVID SAM
                                                        SENIOR JUDGE
                                                        U.S. DISTRICT COURT




                                                   10
